FILED
                            NOT FOR PUBLICATION                            MAY 29 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


WILLIAM PAIGE HUNT,                              No. 11-15947

               Plaintiff - Appellant,            D.C. No. 4:10-cv-04438-PJH

  v.
                                                 MEMORANDUM*
WELLS FARGO BANK, NA,

               Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Northern District of California
                    Phyllis J. Hamilton, District Judge, Presiding

                              Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       William Paige Hunt appeals pro se from the district court’s judgment

dismissing his action arising from foreclosure proceedings. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. Knievel v. ESPN, 393 F.3d 1068,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Hunt’s request
for oral argument is denied.
1072 (9th Cir. 2005). We may affirm on any ground supported by the record,

Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir. 2008), and we affirm.

      Dismissal of Hunt’s quiet title claim was proper because Wells Fargo Bank,

NA had statutory authority to initiate nonjudicial foreclosure proceedings. See Cal.

Civ. Code § 2924(a)(1); Gomes v. Countrywide Home Loans, Inc., 121 Cal. Rptr.
3d 819, 823-24 (Ct. App. 2011) (Cal. Civ. Code § 2924(a)(1) does not “provide for

a judicial action to determine whether the person initiating the foreclosure process

is indeed authorized”). Moreover, Hunt’s contentions that the nonjudicial

foreclosure proceedings violated his due process and jury trial rights are

unpersuasive. See Apao v. Bank of N.Y., 324 F.3d 1091, 1094-95 (9th Cir. 2003)

(nonjudicial foreclosure was not state action and therefore did not implicate due

process); Garfinkle v. Superior Court, 578 P.2d 925, 933 (Cal. 1978) (“California’s

nonjudicial foreclosure procedure does not constitute state action and is therefore

immune from the procedural due process requirements of the federal

Constitution.”).

      Dismissal of Hunt’s slander of title claim was proper because the foreclosure

notices were privileged. See Kachlon v. Markowitz, 85 Cal. Rptr. 3d 532, 545 (Ct.

App. 2008) (explaining that under Cal. Civ. Code § 2924(d), “the statutorily

required mailing, publication, and delivery of notices in nonjudicial foreclosure,


                                          2                                    11-15947
and the performance of statutory nonjudicial foreclosure procedures, [are]

privileged communications under the qualified common-interest privilege of

section 47, subdivision (c)(1)”).

      Dismissal of Hunt’s fraudulent concealment and negligent misrepresentation

claims was proper because Wells Fargo did not owe Hunt a duty of care. See OCM

Principal Opportunities Fund v. CIBC World Mkts. Corp., 68 Cal. Rptr. 3d 828,

840 (Ct. App. 2007) (for fraudulent concealment, the plaintiff must show that the

defendant had a legal duty to disclose facts); Eddy v. Sharp, 245 Cal. Rptr. 211,

213 (Ct. App. 1988) (“As is true of negligence, responsibility for negligent

misrepresentation rests upon the existence of a legal duty . . . owed by a defendant

to an injured person.”); see also Nymark v. Heart Fed. Sav. & Loan Ass’n, 283 Cal.

Rptr. 53, 56 (Ct. App. 1991) (“[A]s a general rule, a financial institution owes no

duty of care to a borrower when the institution’s involvement in the loan

transaction does not exceed the scope of its conventional role as a mere lender of

money.”).

      Hunt’s contention that Wells Fargo violated the Fair Debt Collection

Practices Act (“FDCPA”) is unpersuasive because Hunt failed sufficiently to allege

that Wells Fargo was a “debt collector” within the meaning of the Act. See 15

U.S.C. § 1692a(6) (defining “debt collector”); Schlegel v. Wells Fargo Bank, NA,


                                          3                                    11-15947
720 F.3d 1204, 1208-10 (9th Cir. 2013) (holding that plaintiffs did not plausibly

allege that Wells Fargo is a “debt collector” under the FDCPA).

      The district court did not abuse its discretion by denying Hunt’s motion for

default and default judgment. See Fed. R. Civ. P. 55(a)-(b); Eitel v. McCool, 782
F.2d 1470, 1471-72 (9th Cir. 1986) (setting forth standard of review and factors for

determining whether to enter default judgment).

      AFFIRMED.




                                         4                                   11-15947